Citation Nr: 0909121	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's brother


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 
1959. 

The Veteran provided testimony at a June 2007 hearing before 
the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the Veteran's appeal in June 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's low back disorder is not causally or 
etiologically related to service.  


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, private medical records, and 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in September 2004 and July 2008 and 
the claim was readjudicated in a November 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained private treatment records, afforded the Veteran an 
examination, afforded the Veteran the opportunity to give 
testimony before the Board, and assisted the Veteran in 
obtaining evidence.  The RO also provided assistance to the 
Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c), as indicated under the facts and circumstances in 
this case.  The Board acknowledges that the Veteran's service 
treatment records are not on file.  They were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Due to the missing service medical records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Based on the foregoing, all attempts to obtain the known and 
potentially available records have been completed.  As 
discussed below, additional action could not be completed in 
furtherance of the Board's earlier remand.   

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Discussion

The Veteran contends that he has a low back disability 
resulting from injuries suffered in a parachute landing 
during training at Fort Bragg in late summer or early fall of 
1958.  The Veteran's Form DD 214 shows that he was awarded a 
Parachutist Badge.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As indicated above, the Board acknowledges that the Veteran's 
service treatment records are not of record, as they were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  In this case, the first indication 
of the Veteran's back pain is documented in a private 
treatment record dated in April 2000, when the Veteran 
reported that he injured his back in a parachute accident in 
1958.  

Private treatment records dated in May 2004 indicate that the 
Veteran complained of low back pain.  X-rays showed mild to 
moderate degenerative disc space at L4-L5 and L5-S1, 
bilateral muscle spasm, osteoarthritis at L4 and L5, and 
mildly decreased lordotic curve.

The Veteran underwent a VA examination of his spine in July 
2005.  At the time, the Veteran reported that he injured his 
back after a parachute landing while in service.  He further 
contended that the injury resulted in "five shaved discs," 
and that he was excused from physical training and field 
activity for approximately two months.  Upon examination, the 
examiner was unable to render an opinion as to the etiology 
of the Veteran's current lumbar degenerative disc and 
degenerative joint disease without resorting to speculation.    

In November 2007, the Veteran submitted a letter from Dr. 
W.J., who identified himself as a retired chiropractor, and a 
letter from another chiropractor, Dr. D.K.  In the letter 
dated in June 2007, Dr. D.K. stated that his father, who he 
reports founded the Central Chiropractic Therapeutic Center 
in Hong King, treated the Veteran for acute back pain from 
1962 to 1974.  Dr. D.K. stated that there are meticulously 
kept files of his father's patients.    

In his letter dated in September 2007, Dr. W.J. stated that 
his case files and records are not totally complete, but do 
show that he treated the Veteran for lower spine problems 
between 1977 and 1989.  Dr. W.J. reported that during the 
initial interviews, the Veteran referred to his back problems 
as resulting from a parachuting accident while serving in the 
Army in the late 1950's.  

Finally, during the June 2007 hearing, the Veteran testified 
that he was treated on an inpatient basis during service for 
injuries from his reported parachuting accident.  He 
identified this treatment as occurring during two days in 
late summer or early fall of 1958.  

Upon review of the evidence of record, the Board notes VA's 
efforts to obtain the Veteran's service treatment records and 
records from the Office of the Surgeon General.  In addition, 
the Board also notes VA's efforts to obtain the Veteran's 
treatment records from Womack Army Medical Center in Fort 
Bragg from the late summer and early fall of 1958.  
Unfortunately, in October 2008, Womack Army Medical Center 
replied that there were no records for the Veteran.  

As discussed above, the evidence of record first documents 
objective findings related to a back disability many decades 
after service.  This lengthy period of time before the first 
post-service findings tends to weigh against the claim.   
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post- service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)  As such, the Veteran's case 
was remanded in June 2008 in order to obtain the potentially 
available private medical records which were referenced in a 
June 2007 letter from a private doctor whose son stated that 
his father treated the Veteran from 1962 to 1974.  Although 
appropriate action was taken by VA, the Veteran did not 
respond to VA's July 2008 request for information regarding 
treatment he received from Dr. J.W. and Dr. D.K.  
Specifically, the Veteran did not complete and return the 
Authorization and Consent to Release Information, for the 
above healthcare providers.  The Veteran was again informed 
of this in the November 2008 supplemental statement of the 
case.  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).

The Board acknowledges the Veteran's meritorious service and 
has considered his statements and testimony.  Also submitted 
were several other lay statements on his behalf from a 
relative and friend.  Although the Veteran and lay parties 
are competent to testify as to experiences and symptoms, 
where the determinative issue, as here, involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the Veteran or the other lay parties currently possess a 
recognized degree of medical knowledge that would render such 
opinions on medical diagnoses or causation competent.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).   Additionally, 
since the initial diagnosis of arthritis is documented far 
more than a year after service separation, such disorder may 
not be presumed to be related to service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, the medical evidence clearly demonstrates a current 
diagnosis of a low back disorder, but such post-service 
findings fail to establish any relationship between the 
current disability and service.  In April 2000 and in 
September 2007, the examiners noted that the Veteran had 
reported having had a parachute accident in the late 1950's.  
Significantly, neither doctor provided further opinion that 
any current diagnosis is causally related to any event in 
military service.  As such, this is not probative medical 
nexus evidence to support the claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  
  
The July 2005 VA examiner indicated that any opinion as to 
causation would be speculative.  An award of service 
connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such relationship are insufficient.  
See 38 C.F.R. § 3.102 (2008); see also Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative to be sufficient medical 
nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence o 
the claimed disorder or any such relationship).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disorder. Consequently, the benefit-of-the-
doubt- rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for low back disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


